Citation Nr: 0833657	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  04-18 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
also claimed as due to undiagnosed illness.  

2.  Entitlement to service connection for a disability 
manifested by joint pain, also claimed as due to undiagnosed 
illness.  


REPRESENTATION

Veteran represented by:  Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1979 to June 1981, from July 1981 to December 1984, and 
from February 4, 1991 to October 14, 1991, to include service 
in Southwest Asia during the Persian Gulf War.  She also 
served in the Army National Guard prior to and following 
active service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of April 2000 and June 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2007, the veteran appeared at the RO and 
testified at a hearing before the undersigned Veterans Law 
Judge, who has been designated to make the final disposition 
of this proceeding for VA.  A transcript of that hearing is 
associated with the claims file.   

In November 2007, the Board promulgated a decision regarding 
four issues and remanded the case with regard to the two 
remaining issues that are presently on appeal.  

The issue of service connection for a skin disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.




FINDINGS OF FACT

1.  The veteran's active military service included a tour of 
duty from February 18, 1991 to September 17, 1991, in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.

2.  There is no competent evidence showing that the veteran 
currently has a disability manifested by joint pain that is 
related to active service or due to an undiagnosed illness 
that developed during the Persian Gulf War.  


CONCLUSION OF LAW

A disability manifested by joint pain is not due to disease 
or injury that was incurred in or aggravated by service, nor 
is it due to undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.6(a), 3.303, 3.317 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is 




expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided VCAA pre-adjudication notice by letter, dated 
in October 2001.  The notice advised the veteran of what was 
required to prevail on her claim for service connection for 
joint pain, to include that claimed as due to an undiagnosed 
illness; what specifically VA had done and would do to assist 
in the claim; and what information and evidence the veteran 
was expected to furnish.  The veteran was informed that VA 
would obtain service records, VA records, and records of 
other Federal agencies, and that she could submit other 
records not in the custody of a Federal agency, such as 
private medical records, or with her authorization VA would 
obtain any such records on her behalf.  The notice included 
the general provision for the effective date of the claim.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of service 
connection claim, except for the degree of disability 
assignable). 

To the extent that the VCAA notice about the provisions for 
the degree of disability assignable for the claim was 
provided after the initial adjudication in a March 2006 
letter, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  
As the claim is denied, no disability rating can be assigned 
as a matter of law, so there can be no possibility of any 
prejudice to the veteran with respect to the limited timing 
defect in the VCAA notice.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claims.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  The veteran was afforded a hearing at the RO 
before the undersigned Veterans Law Judge in September 2007.  
The RO has obtained the veteran's service medical records and 
VA medical records.  It is noted that the veteran's service 
medical records are not complete and that records of her 
service during the period of 1979 to 1984 were not obtained 
despite the RO's exhaustive efforts.  The veteran was 
notified of the unavailability of records and requested to 
provide any additional information as to the whereabouts of 
the records.  She has not identified any additionally 
available evidence, to include private medical records or 
information regarding the location of service medical 
records, for consideration in her appeal.  

Further, VA has conducted medical inquiry in the form of VA 
compensation examinations in February 2001, August 2004, and 
November 2006, in an effort to substantiate the claim of 
service connection.  38 U.S.C.A. § 5103A(d).  VA also 
attempted to conduct medical inquiry in February 2008, and 
although the veteran appeared for the examination, she 
refused to be examined, without a given reason.  She was 
referred for a consultation, but she failed to report to that 
examination scheduled in May 2008.  The duty to assist a 
claimant is not a one-way street, and in this case the 
veteran has failed to cooperate to the full extent in the 
development of her claim.  Olsen v. Principi, 3 Vet. App. 480 
(1992); Wood v. Derwinski, 1 Vet. App. 406 (1991).

In a letter mailed to the veteran in January 2008, notifying 
her of the examination that was being scheduled in connection 
with her claim, the RO informed the veteran of the 
consequences for failing to appear for the examination or 
reexamination without good cause, to include possible denial 
of the claim.  In a supplemental statement of the case mailed 
to the veteran in June 2008, the RO notified the veteran that 
no further medical opinion could be rendered for the fact 
that she failed to report to a scheduled examination.  The 
veteran has not responded to the supplemental statement of 
the case, and she has not indicated any reason for her 
failure to report to a VA examination.  In light of the 
foregoing, and in recognition of the fact that the present 
claim essentially arises out of an initial claim for 
compensation, the Board proceeds to review and decide the 
claim based on the evidence that is of record.  38 C.F.R. § 
3.655.

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  

II.  Merits of the Claim

Legal Criteria

The term "active service" includes active duty, any period 
of active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. §§ 101(24); 38 
C.F.R. § 3.6(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  

Where a veteran served continuously for ninety (90) days or 
more and arthritis become manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
qualifying chronic disability, which means a chronic 
disability resulting from an undiagnosed illness, a medically 
unexplained chronic multisymptom illness defined by a cluster 
of signs or symptoms (i.e., chronic fatigue syndrome, 
fibromyalgia, irritable bowel syndrome, or any other illness 
specified by the Secretary), or any diagnosed illness 
specified by the Secretary.  38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.317 (2007); 68 Fed. Reg. 34541 (June 10, 2003).

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to fatigue, signs and symptoms 
involving the skin, headache, muscle pain, joint pain, 
neurological signs or symptoms, neuropsychological signs or 
symptoms, signs and symptoms involving the respiratory 
system, sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, and menstrual disorders.  The illness must become 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more, under the appropriate 
diagnostic code of 38 C.F.R. Part 4, not later than December 
31, 2011.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; 71 Fed. 
Reg. 75669-75671 (December 18, 2006).

Further, by history, physical examination, and laboratory 
tests, the disability cannot be attributed to any known 
clinical diagnosis.  There must be objective signs that are 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  
There must be a minimum of a 6-month period of chronicity.  
There must be no affirmative evidence that relates the 
undiagnosed illness to a cause other than being in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If signs or 
symptoms have been medically attributed to a diagnosed rather 
than undiagnosed illness, the Persian Gulf War presumption of 
service connection does not apply.  38 C.F.R. § 3.317; 
VAOPGCPREC 8-98 (August 3, 1998), published at 63 Fed. Reg. 
56,703 (1998).

During the pendency of this appeal, the law affecting 
compensation for disabilities occurring in Persian Gulf War 
veterans was amended.  38 U.S.C.A. §§ 1117, 1118 (West 2002).  
These changes were applied retroactively, effective on March 
1, 2002.  Essentially, these changes revised the term 
"chronic disability" to "qualifying chronic disability," 
and included an expanded definition of "qualifying chronic 
disability" to include (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B) (West 2002).  Therefore, 
adjudication of the veteran's Persian Gulf service connection 
claims in the present case must include consideration of both 
the old and the new criteria.  While it does not appear that 
the veteran has been provided the amendments to the new 
criteria, the Board notes that as applied to the claim at 
issue, the changes in the law are not substantive in nature.  
Therefore, she would not be prejudiced by the Board 
completing appellate action at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Analysis

The veteran's complete service medical record, as noted 
previously, is not available.  In cases where the veteran's 
service medical records are unavailable through no fault of 
the claimant, there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit of the doubt doctrine under 38 U.S.C.A. § 5107(b).  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  With regard to the issue 
on appeal, however, it is noted that the veteran alleges that 
the onset of her disability was in 1991, at the time she 
served in the Persian Gulf War.  The RO has obtained the 
records covering this period of active service, and beyond, 
even though the veteran maintains that the record is still 
incomplete and that reports from the Persian Gulf are 
missing.  

The claims file shows that the veteran served on active duty 
in the Army from July 1979 to June 1981, from July 1981 to 
December 1984, and from February 4, 1991 to October 14, 1991.  
Her service includes a period of duty from February 18, 1991 
to September 17, 1991 in the Southwest Asia Theater of 
operations during the Persian Gulf War.  She also served in 
the Army National Guard prior to and following active 
service.  

The veteran claims that her medical condition stems from her 
period of service in the Persian Gulf.  She testified that 
she was healthy prior to her service in 1991 but that during 
her tour of duty in Southwest Asia she experienced problems 
with her joints, namely the major joints including the 
shoulders, elbow, knee, and ankle.  She stated that she was 
treated with Motrin.  She asserted that her disability was 
manifested by a continuous ache and that it currently 
affected her on a regular basis as it prevented her from 
being on her feet, sitting, or standing for a period of time.  
The veteran's allegations will require consideration of 
38 C.F.R. § 3.317.    

After careful consideration of the record including the 
veteran's contentions, the Board finds that there is no 
competent evidence showing that she currently has a 
disability manifested by joint pain that is related to her 
period of active service to include service in the Persian 
Gulf, or that she currently has a joint pain disability due 
to undiagnosed illness.

The available service medical records show that during her 
tour of duty in the Persian Gulf, the veteran was seen and 
treated for various ailments, but none of the illnesses 
concerned a condition manifested by joint pain.  The 
exception to this consists of a right ankle disability, for 
which service connection has already been established.  It is 
also noted that the veteran's claim for service connection 
for a low back disability was denied in a November 2007 
decision of the Board.  Thus, for purposes of this decision, 
the right ankle and low back disabilities are not for 
consideration.  

On a September 1991 Southwest Asia 
Demobilization/Redeployment Medical Evaluation form, when 
asked whether she had any diseases or injuries while in the 
Southwest Asia  region, the veteran responded with various 
ailments to include a right ankle injury, but she did not 
mention any other joint problems.  On a Report of Medical 
History form completed in September 1991 for purposes of 
separation, the veteran indicated that she had had swollen or 
painful joints, but the examiner did not elaborate on this 
medical history.  Further, on the physical examination 
conducted at that time, the veteran was clinically evaluated 
as normal with regard to the upper and lower extremities.  

On an August 1994 military medical pre-screening form, the 
veteran denied ever having painful or "trick" joints or 
loss of movement in any joint.  At the time of a September 
1994 physical examination for purposes of enlistment in the 
National Guard, the veteran was clinically evaluated as 
normal with regard to the upper and lower extremities.  On a 
Report of Medical History form completed at that time, the 
veteran denied having had swollen or painful joints.  

Post-service VA treatment records show that in September 1996 
there was a reported history of low back, shoulder, and left 
ankle complaints.  At the time of a Persian Gulf War Registry 
examination in November 1996, the veteran complained of joint 
pains.  She reported that the onset of the pains was shortly 
after an anthrax shot during service, and that pains involved 
the shoulders, wrists, hips, knees, and ankles.  She 
indicated that there was no redness or swelling, as the pain 
was more of a stiffness.  The pains came and went and were 
not progressive.  Examination revealed no joint deformities 
or limitation of motion.  The diagnosis was arthralgia of 
questionable etiology.  In a follow-up Persian Gulf War visit 
in April 1997, the impression included persistent arthralgia.  
Laboratory studies reportedly indicated a negative ANA 
(antinuclear antibody), normal ESR (erythrocyte sedimentation 
rate), and negative RA (rheumatoid arthritis) test.  As a 
result of a skiing accident in March 2004, the veteran 
sustained a tear of the left anterior cruciate ligament and 
the medial collateral ligament of the left knee.  

The veteran underwent various VA examinations in February 
2001, August 2004, and November 2006.  At the time of the 
February 2001 VA Gulf War examination, there were no 
complaints, findings, or diagnosis of a disability manifested 
by joint pain.  At the time of a February 2001 VA orthopedic 
examination, the veteran reported that she developed multiple 
joint pains, specifically both ankles, back, fingers, wrists, 
and shoulders, after she had received an anthrax vaccination 
during service.  She complained of occasional joint swelling 
in these areas, as well as some morning stiffness and popping 
in the joints.  The pertinent diagnoses were normal 
examination of the left ankle, no disease found in regard to 
the bilateral hand and wrist pain, bilateral shoulder pain 
diagnosed as bursitis, and cervical degenerative joint 
disease.  

At the time of VA general medical examination in August 2004, 
the veteran reported that all of her joints had been painful 
for the past several years, especially in the morning.  The 
pertinent diagnosis was mild generalized arthralgia, etiology 
undetermined.  At the time of a November 2006 VA examination, 
which only evaluated the ankles, the examiner related a right 
ankle disability to service (a right ankle disability was 
subsequently service connected) and a left ankle disability 
to an injury in about 2003.  The VA examiner did not furnish 
an opinion relating a disability manifested by joint pains to 
the veteran's period of service, to include her tour of duty 
in the Persian Gulf.  

In February 2008, the veteran appeared for a VA orthopedic 
examination, but she subsequently refused to be examined.  
The examiner prepared a report based on his review of the 
claims file, in which he noted documentation for a right 
ankle disability that was service-incurred, a left ankle 
disability that was not related to service, and a left knee 
disability that was the result of a post-service injury.  He 
recommended that the veteran return for a full history and 
examination, to determine in part what joints were felt to be 
involved in the problem and to be seen by an expert in 
rheumatology or by a physician with expertise in post-
exposure arthralgic problems.  Another VA examination (in 
rheumatology) was scheduled for May 2008, but the veteran 
failed to report after she was notified of the examination.  

In light of the foregoing, the Board finds that there is no 
competent evidence showing that the veteran has current 
arthralgia that is attributable to an undiagnosed illness.  
As shown by the medical evidence, signs or symptoms relative 
to joint pains have been medically attributed to various 
diagnosed (rather than undiagnosed) illnesses such as a post-
service left knee injury, bursitis in the shoulders, and a 
post-service left ankle injury.  No disease was identified 
relevant to the hand and wrist pains, according to the VA 
examiner in February 2001.  As for the examiners in November 
1996 and August 2004 who diagnosed arthralgia of questionable 
etiology, they did not specify the joints involved nor did 
they furnish an opinion as to whether the arthralgia was due 
to undiagnosed illness.  The examinations scheduled in 
February 2008 and May 2008 were an attempt to determine this 
question; however, the veteran either did not cooperate or 
did not report for the examination.  Consequently, there is 
no medical evidence showing that joints other than the 
ankles, left knee, shoulders, hands, and wrists are 
manifested by pain attributable to an undiagnosed illness.  
Accordingly, presumptive service connection under the 
provisions pertinent to Persian Gulf War veterans is not 
warranted.  U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2007).

Further, the record is devoid of any medical evidence 
relating the veteran's claimed joint pain disability to her 
period of active duty, including her Persian Gulf service.  
And there is no medical evidence to show that the onset of 
the claimed disability was related to injury or disease 
during a period of active duty for training or related to an 
injury during a period of inactive duty training while the 
veteran was in the National Guard.  There is no documentation 
of chronic joint pain complaints during service and the 
veteran was clinically evaluated as normal with regard to her 
upper and lower extremities during service, at the time of 
her separation from service, and for a few years after 
service.  In fact, she denied painful joints on military 
medical forms in August and September 1994.  It was not until 
the time of a Persian Gulf War Registry examination in 
November 1996 that she complained of the onset of pains 
during service, which were reportedly intermittent from that 
time forward.  As noted previously, the examinations 
scheduled in February 2008 and May 2008 were an attempt to 
determine the question of whether any joint pain condition 
had its onset during the veteran's period of active service; 
however, the veteran either did not cooperate or did not 
report for the examination.  In short, there is no medical 
evidence of record to support her contention that the joint 
pain is related to her period of service.  

The Board finds that the service medical records lack the 
documentation of the combination of manifestations sufficient 
to identify a joint pain disability, and sufficient 
observation to establish chronicity of a joint pain 
disability during service.  38 C.F.R. § 3.303(b).  As 
chronicity of a joint pain disability in service is not 
adequately supported by the service medical records, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
absence of joint pain complaints for years after October 1991 
is evidence against continuity of symptomatology.  38 C.F.R. 
§ 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (It was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints.).  In sum, the objective medical evidence shows 
that the veteran's current joint pain disability became 
manifest years after her discharge from active service in 
October 1991, and there is no medical opinion relating the 
disability to her period of service.  

Although the veteran is competent to describe symptoms 
pertaining to her claimed disability, where as here, the 
question is one of medical causation, competent medical 
evidence is required to substantiate the claim because a lay 
person is not qualified through education, training, and 
expertise to offer an opinion on medical causation.  
38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Therefore, the veteran's statements and 
testimony are not competent evidence on the question of 
medical causation.  

As the Board may consider only independent medical evidence 
to support its findings as to a question involving medical 
causation, which is not capable of lay observation, and as 
there is no favorable medical evidence to support the claim 
of service connection for a disability manifested by joint 
pain, as articulated above, the Board finds that service 
connection is not warranted either on a direct basis or 
pursuant to 38 C.F.R. § 3.317.  As the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b).  




ORDER

Service connection for a disability manifested by joint pain, 
also claimed as due to undiagnosed illness, is denied.  


REMAND

With regard to the issue of service connection for a skin 
disability, the Board remanded the case to the RO to arrange 
for a VA examination to address the medical causation 
questions inherent in the claim.  The veteran underwent a VA 
examination in February 2008.  The examiner concluded that 
she was not able to provide a specific diagnosis for the 
reason that the veteran did not have evidence of a visible 
rash at that time, but added that the veteran's current 
symptoms (e.g., mild excoriation in the lower extremities 
below the knees and some hypopigmented scarring on the 
forearms bilaterally, which were observed on examination) 
were most consistent with neurodermatitis.  Without evidence 
of a visible rash, the examiner deferred a dermatologic 
consultation; however, she did not furnish any comment as to 
the etiology of the symptoms of a skin condition, as 
specifically requested in the Board remand of November 2007.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (Where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA 
examiner who prepared the February 2008 
skin examination report of the veteran, 
and request that a supplemental report be 
prepared.  The examiner should answer the 
following:  (a) if the signs and symptoms 
involving the skin are present, the 
examiner is asked to express an opinion as 
to whether the skin condition is 
attributable to a known clinical 
diagnosis, and if so, whether it is at 
least as likely as not related to the 
veteran's period of active service from 
February 1991 to October 1991; and (b) if 
it is not attributable to a known clinical 
diagnosis, the examiner is asked to 
express an opinion as to whether it is at 
least as likely as not that the skin 
condition is attributable to an 
undiagnosed illness associated with 
service in the Persian Gulf War from 
February 1991 to September 1991.  

If the VA examiner is unavailable, request 
another qualified examiner to review the 
file and address the questions posed in 
this case.  If a VA examination is deemed 
necessary to answer the questions, then 
arrange for the veteran to undergo another 
VA examination to determine the etiology 
of the signs or symptoms involving the 
skin.  

2.  Upon completion of the above, 
readjudicate the claim.  If any benefit is 
denied, furnish the veteran and her 
representative with a supplemental 
statement of the case and give them the 
appropriate period of time to respond 
thereto.  If appropriate, then return the 
case to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


